PREFERRED STOCK CONVERSION AGREEMENT

 

This Preferred Stock Conversion Agreement (this “Agreement”) is entered into on
[•], 2019 by and between Grey Cloak Tech Inc., a Nevada corporation (the
“Company”), and [•], a [•] (the “Shareholder”). Each of the Company and the
Shareholder shall be referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Shareholder is the holder of [•] shares of the Company’s Series A
Convertible Preferred Stock (the “Preferred Shares”);

 

WHEREAS, the Company plans to enter into a Share Exchange Agreement whereby the
Company will acquire BergaMet NA, LLC (“BergaMet”) and will issue shares of the
Company’s common stock to BergaMet’s unitholders whereby the BergaMet
unitholders will own 80% of the Company’s outstanding capital stock immediately
thereafter (after conversion of all outstanding preferred stock issued by the
Company and conversion or satisfaction of all convertible notes issued by the
Company) (the “Merger”);

 

WHEREAS, the Company and the Shareholder desire for the Preferred Shares to be
automatically converted into shares of the Company’s common stock upon
completion of the Merger.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

AGREEMENT

 

1.                  Conversion of Preferred Shares. The Parties agree that upon
the closing of the Merger, each of the Preferred Shares will be automatically
converted into eighteen (18) shares of common stock of the Company. Each Party
hereby agrees to release the other Party from any and all claims related to the
Preferred Shares upon their conversion as set forth in this Agreement.

 

2.                  Termination. This Agreement will automatically terminate and
the Parties will be relieved of all obligations hereunder if the Merger is not
completed by 8:00 pm MT on February 15, 2019. In the event that this Agreement
is terminated pursuant to this Section 2, then this Agreement will have no
effect on the Preferred Shares.

 

3.                  Governing Law and Venue. This Agreement will be governed by
the laws of the state, and venue for any cause of action brought under this
Agreement will be, as set forth in the Preferred Shares Certificate of
Designation.

 

Page 1 of 3



4.                  Successors.

 

(a)               This Agreement will be binding upon and inure to the benefit
of the Parties and their respective heirs, legal representatives and assigns.

 

(b)               The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to assume all of the
Company’s obligations under this Agreement. Such assumption will not release the
Company from its obligations under this Agreement.

 

5.                  Severability. The provisions of this Agreement will be
deemed severable, and if any part of any provision is held illegal, void or
invalid under applicable law, such provision may be changed to the extent
reasonably necessary to make the provision, as so changed, legal, valid and
binding. If any provision of this Agreement is held illegal, void or invalid in
its entirety, the remaining provisions of this Agreement will not in any way be
affected or impaired but will remain binding in accordance with their terms.

 

6.                  Entire Agreement. This Agreement contains the entire
agreement between the Parties and supersedes any and all agreements, either oral
or written, between the Parties hereto with respect to the Preferred Shares.
Each Party to this Agreement acknowledges that no representations, inducements,
promises or agreements, orally or otherwise, have been made by any Party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement or promise not contained in this Agreement shall be
effective only if it is in writing and signed by both Parties. This Agreement
may only be amended, modified or changed by an agreement in writing signed by
both Parties. Each Party hereto shall make, execute, acknowledge and deliver
such other instruments and documents, and take all such other actions as may be
reasonably required in order to effectuate the purposes of this Agreement and to
consummate the transactions contemplated hereby.

 

7.                  Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of an original signed copy of
this Agreement.

 

[remainder of page intentionally left blank; signature page to follow]

 

Page 2 of 3



IN WITNESS WHEREOF, the Parties have executed this Preferred Stock Conversion
Agreement on the date written above.

 

“Company” “Shareholder”     Grey Cloak Tech Inc., [Ÿ] a Nevada corporation      
    _________________________ _________________________ By: William Bossung By:
Its: Chief Financial Officer Its:

 

Page 3 of 3